Title: To George Washington from Mordecai Gist, 19 January 1781
From: Gist, Mordecai
To: Washington, George


                        
                            Dear Sir,
                            Annapolis 19th Janry 1781
                        
                        I am honor’d with your Favor of the 2d Inst. This House of Delegates from an apprehension that the people
                            wou’d not submit to a Draught upon such principles, as now containd in this plan laid before them (of which you have a
                            copy) pass’d a Bill Yesterday for raising 1000 men for Three Years; which ’tho far from
                            answering my former expectations, is preferable to voluntary enlistments for that Term.
                        The Inhabitants of the state with their property are to be Class’d in Classes of £16,000 & each of
                            those Classes to find a Recruit in 20 Days and to pay him £32—specie: otherwise the effectivesin such
                            Class to be Drafted to serve ’till the 10th Decr Next. This Bill is now with the Senate & will pass with some few
                            Amendments.
                        The enclosed Report of a Committee of the House has been read the first time & concur’d with. I have
                            the Honor to be With perfect Respect & Esteem Yr Excellency Mo Obdt Servt
                        
                            M. Gist
                        
                        
                            N.B. it is just now reported that the Enemy after returning from their expedition to Richmond have
                                embark’d and are laying in Hampton Road.
                        

                     Enclosure
                                                
                            
                                
                                    c.19 January 1781
                                
                            
                            The Comittee to whom was refered the Letter from General Gist respecting the Officers and Soldiers of the
                                Maryland Line beg leave to Report—
                            That from a variety of Causes the United States have not complyed with their Engagements heretofore made
                                with their Officers and soldiers, which has Occasioned great & unavoidable Difficulties and distresses in the
                                Services as well as much injustice to the said Troops to whose virtuous and disinterested Exertions America is much
                                in debted.
                            your Committee have therefore come to the following Resolutions to wit.
                            1st That it is the Opinion of the Committee that the pay of the said Officers and soldiers shou’d be made
                                as good in Specie or the value thereof from the first of January 1777 to the first of August 1780.
                            2. That it is the Opinion of the Committee that the several Sums of Continental Money received by the
                                Officers and Soldiers on Account of their Pay within the dates aforesaid shou’d in the Settlement of these Accounts be
                                estimated in Specie, according to the Value thereof— at the Times of its becoming due and that all Cloathing, and other
                                things Furnished by the state to its Officers and not properly chargeable to the United States out to be deducted out
                                of their pay at the Value in Specie.
                            3. That it is the Opinion of the Committee that one Commissioner should be appointed to settle the
                                Accounts of the Officers and Soldiers of the Troops of this State in the Continental service agreeable to such Scale
                                of Daepreciation as may be agreed upon by the House, and that the Commissioner proceed to the Army there to settle such
                                of those Accounts as they cannot settle without.
                            4. That such Commissioner be authorised and directed to give the Officers and Private Men to whom pay as
                                aforesaid may be found due, after deducting for Cloathing or other things furnished as aforesaid one Certificate or
                                more bearing Interest from the date thereof and specifying the sum due in Specie so that no Certificate shall be for
                                less than 1/5 part of the sum due to the person to whom the same shall be given and that the whole of the Certificates
                                given to the same person shall amount to the sum only due him, which Certificates shall be paid out of the Money
                                Arring from the Sale of of the Confiscated property or in such other Manner as the Circumstances of the State will
                                permit.
                            5. That the Widows and Children of Officers and Soldiers of this State in the
                                Continental Service who have fallen or died in the service during the said period shou’d be entitled to the allowances
                                and Benefits above Mentioned.
                            6. That it is the opinion of the Committee that the part of the 37th Article of the form of Government
                                which declares that person employed in the Regular Land service or Marine of this State or of the United States should
                                have a Seat in General Assembly or the Council of this State be repriated in the manner prescribed
                                by the Constitution and form of Government, and that provision be made that in Time of War any Regular Officer  or Member of the Assembly or Council shall not Qualify or dissent before he resigns his
                                Commission.
                            7. That it is the Opinion of the Committee that as Doubts have been entertained
                                wheather Officers in the Regular Service are eligible during the Time of holding their military Commissions to Civil
                                offices in this State, that it be declared by Law that any Regular Military Officer of this state or belonging to its
                                Quota of Troops having the Qualifications required by the Constitution be eligible to any Civil
                                Office of trust or profit—but shall not Qualify or Act in any Civil Office before he resigns his Commission.
                            All which is submitted to the Honorable House
                            
                                By Order
                                John Knapp
                            
                        
                        
                    